Citation Nr: 0535165	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an asbestos related 
lung disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) with which the veteran 
disagreed in January 2004.  A statement of the case (SOC) was 
issued in June 2004 and the veteran perfected his appeal the 
following month.

A hearing was held before the undersigned Veterans Law Judge 
in September 2005.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitled to service 
connection for a lung disorder due to in-service exposure to 
asbestos.  In McGinty v. Brown, the United States Court of 
Appeals for Veterans Claims (Court), formerly the Court of 
Veterans Appeals, observed that there has been no specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  4 Vet. 
App. 428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular), 
which provides some guidelines for considering compensation 
claims based on exposure to asbestos.  Id.  The Board notes 
that the DVB circular has been subsumed verbatim as § 7.21 of 
VA Manual ADMIN21 (M21-1).

More recently the Court has held that:

neither MANUAL M21-1 nor the CIRCULAR creates a 
presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found 
in insulation and shipyard workers and they direct that 
the raters develop the record; ascertain whether there 
is evidence of exposure before, during, or after 
service; and determine whether the disease is related to 
the putative exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. 
West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

M21-1 provides some guidance with respect to occupational 
asbestos exposure.  It states that:

(1) Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
insulation work, demolition of old buildings, carpentry 
and construction, manufacture and servicing of friction 
products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, 
military equipment, etc.  Exposure to any simple type of 
asbestos is unusual except in mines and mills where the 
raw materials are produced.

(2) High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard 
workers.  This is significant considering that, during 
World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to 
chrysotile products as well as amosite and crocidolite 
since these varieties of African asbestos were used 
extensively in military ship construction.  Many of 
these people have only recently come to medical 
attention because the latent period varies from 10 to 45 
or more years between first exposure and development of 
disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

The veteran alleges that while in service he was exposed to 
asbestos while stationed at Fort Sill.  Specifically, he 
testified that he worked with insulation products and was 
required to assemble and disassemble workshop-like buildings 
in relation to his work with ordnances.  An incomplete 
medical document submitted in May 2003 indicates that given 
the veteran's significant exposure to aerosolized asbestos, 
the private medical provider felt with a reasonable degree of 
certainty that the veteran had interstitial fibrosis caused 
by bilateral pulmonary asbestosis as well as bilateral 
asbestos-related pleural disease.  However, the veteran also 
apparently had significant asbestos exposure after service 
when he worked at a paper mill.  As the portion of the 
private medical record submitted does not specifically 
reference any potential in-service exposure to asbestosis as 
opposed to his post-service exposure, a medical opinion is 
required in the instant case.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).
 
Accordingly, this case is REMANDED for the following action:

1.  Scheduled the appellant for a VA 
respiratory examination.  Recognizing the 
veteran's significant post-service 
exposure to asbestosis working in a mill, 
the examination is nevertheless asked to 
express an opinion as to whether the 
appellant has an asbestos-related lung 
disorder that is likely (more than 50%), 
not likely (less than 50%), or at least 
as likely as not (50%) etiologically 
related to the veteran's in-service 
exposure to insulation products and/or to 
assembling and disassembling workshop-
like buildings in relation to his work 
with ordnances.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  If any medical 
opinion cannot be given on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Readjudicate the appellant's service 
connection claim.  If the benefit sought 
on appeal remains denied, provide the 
veteran with a supplemental SOC that 
contains notice of all relevant actions 
taken on the claim for benefits and all 
evidence received since June 2004.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Board takes this 
opportunity to advise the appellant that the conduct of the 
efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


